Citation Nr: 1421494	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-29 214	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease. 

3.  Entitlement to an initial compensable rating for rosacea.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION


The Veteran served on active duty from April 1984 to July 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On October 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


